DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-20 are pending. 
3.	Claims 1, 6-13, and 15-20 are withdrawn from consideration. 
4.	Claims 2-5 and 14 are examined. 
Election/Restrictions
5.	Applicant’s election of Group II, claims 2-5 and 14, and SEQ ID NO: 1 and 2 as species, in the reply filed on May 4, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 6-13, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
Claim Objections
6.	Claim 2 is objected to because of the following informalities: the abbreviation “PPO” should be spelled out at its first use.  The term “identity with” should be replaced with --identity to-- in order to reflect conventional usage. 
In claim 4, the phrase “nucleic acid construct which comprises and confers the expression of said nucleic acid molecule” is awkwardly phrased and ambiguous.  The claim should be amended to clearly indicate an expression construct that comprises the nucleic acid of claim 2, wherein the construct also comprises one or more regulatory elements. 
In claim 14, the term “a nucleic acid” should be amended to recite --the nucleic acid-- for proper antecedence with claim 2.  Appropriate correction is required.
Specification
7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 246, line 12, and page 322, line 37.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
8.	Claim 2 is given its broadest reasonable interpretation as encompassing any nucleic acid molecule that encodes any homolog of SEQ ID NO: 2.  The claim does not set forth any structural information for said homolog.
	In claim 3, the limitation “a mutant PPO polypeptide comprising the sequence of SEQ ID NO: 2 or 3, in which the amino acid at or corresponding to position 137 of SEQ ID NO: 2 and/or the amino acid at or corresponding to position 415 of SEQ ID NO: 2 and/or the amino acid at or corresponding to position 438 of SEQ ID NO: 2 is substituted with another amino acid,” due to the use of the term “corresponding” in reference to the positions of SEQ ID NO: 2, is interpreted as encompassing any variant PPO so long as it comprises a substitution corresponding to the recited positions of SEQ ID NO: 2.
	In claim 14, the term “a combination” is read as “a composition” comprising the nucleic acid molecule of claim 2 and a PPO inhibiting herbicide.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims are directed to an isolated and/or recombinant and/or synthetic nucleic acid molecule comprising a nucleic acid encoding the PPO polypeptide of SEQ ID NO: 2 or any homolog thereof; or the nucleic acid of SEQ ID NO: 1, or any homolog thereof; and to a construct and vector comprising said nucleic acid. The claims are drawn to the nucleic acid molecule according to claim 2, wherein the homolog refers to a mutated PPO comprising the sequence of SEQ ID NO: 2 in which the amino acid corresponding to position 137 of SEQ ID NO: 2 has been substituted with a different amino acid. 
	The specificaiton teaches that SEQ ID NO: 1 and 2 are a nucleic acid and protein of the wild-type PPO from blackgrass, Alopecurus myosuroides (Table 1 on pg. 9), which is a common and naturally-occurring weed (see, for example, US Patent 4,047,932, col. 1, lines 35-37).  It is noted that besides reciting the PPO from blackgrass, the claims would encompass any homolog of the PPO of SEQ ID NO: 2 or the encoding nucleic acid of claim 1, not limited by a specific sequence.  Said genus of homologs would include any naturally occurring plant PPO.  
With regard to claim 3, given the above claim interpretation, the claim will encompass a homolog of SEQ ID NO: 2 comprising one or more of the recited substitutions in a corresponding position.  Rousonelos et al teach naturally occurring ragweed plants (Amrbosia artemisiifolia) comprising the arginine to leucine substitution at position 98 of that species’ PPO.  Rousonelos et al teach that the R98L substitution was sufficient to confer resistance to PPO herbicides (Abstract).  Rousonelos et al teach that residue R98 is highly conserved throughout the PPO family (Weed Science (2012) 60:335-344; pg. 342, left col.; pg. 341, right col.’ Fig. 4).  A comparison between Figure 4 of Rousonelos et al and the instant SEQ ID NO: 2 (see instant Fig. 1b) indicates that position 98 of the ragweed PPO corresponds to position 137 of the instant SEQ ID NO: 2.  Rousonelos et al teach seed of said tolerant plants (pg. 336, left col.).  Rousonelos et al teach that R98 is not only highly conserved, but is also involved in substrate coordination within the active site (pg. 341, right col.).  The naturally occurring R98L (R128L) mutant PPO nucleic acid taught by Rousonelos et al, and the plants and cells comprising it, will read on the instantly claimed variants of SEQ ID NO: 2 encoding a mutant PPO polypeptide. 
	This judicial exception is not integrated into a practical application because the claims are broadly drawn to a product, and do not recite any limitation that could be reasonably interpreted as a practical application of said product. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, for the following reasons.  Claims 2 and 3 are directed to the nucleic acid itself without any additional structures. Claims 4 is directed, broadly, to a nucleic acid construct comprising said nucleic acid and “one or more regulatory elements.”  However, the claim recites no structural information for said elements, which elements would read on naturally occurring promoters or UTR’s, for example.  Similarly, claim 5 is broadly drawn to a “vector,” but sets forth no structural limitations, besides said nucleic acid.  Barring such limitation that would distinguish said vector from a naturally occurring product, the term would encompass the plant’s native genomic sequences.  For these reasons, the claims fail to include any additional elements that would eb sufficient to amount to significantly more than a naturally occurring product. 
Claim Rejections - 35 USC § 112 - Indefiniteness
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 2-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the phrase “confers increased herbicide tolerance or resistance, as compared to a corresponding, non-transformed, wild type plant or part thereof” renders the claim indefinite because the claim does not recite a plant or plant part to which the resistance is conferred.  The phrase “tolerance or resistance” introduces further ambiguity into the claim language because while the art recognizes the terms “tolerance” and “resistance” as being synonymous, the claim uses them in the alternative, indicating that their meanings are distinct.  Yet this distinction is not clear from the claims or the specification. 
The term “stringent hybridization conditions” renders the claim indefinite.  The specification does not define the term, and one of ordinary skill in the art would not be readily informed of its meets and bounds, because there is no standard provided to ascertain the degree of stringency. 
In claim 3, the recitation “wherein the homolog of (a) or (c) refers to a mutated PPO polypeptide comprising the sequence of SEQ ID NO: 2 or 4, in which the amino acid at or corresponding to position 137 of SEQ ID NO: 2” renders the claim indefinite, for the following reason.  The use of the definite article in “the sequence” suggests that the claim is limited to the full-length SEQ ID NO: 2 or 4.  However, the use of the phrase “corresponding to position 137 of SEQ ID NO: 2” as well as the term “refers” indicates that SEQ ID NO: 2 is recited as a reference sequence.  It is thus unclear what structures are encompassed by the claim. 
Given that claims 4, 5, and 14 depend from claim 2 and fail to recite additional limitations overcoming the indefiniteness, these claims are indefinite as well. 
Claim Rejections - 35 USC § 112 - First Paragraph
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
14.	Claims 2-5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant claims an isolated nucleic acid molecule encoding the PPO polypeptide having the amino acid sequence of SEQ ID NO: 2 or any homolog thereof.  Applicant claims a nucleic acid encoding a PPO polypeptide having at least 30% identity to SEQ ID NO: 2, wherein the polypeptide confers herbicide tolerance.  Applicant claims a nucleic acid molecule that hybridizes under stringent conditions with SEQ ID NO: 1 or with any homolog thereof.  Applicant claims a construct, vector and composition comprising said nucleic acid. 
Applicant describes the full-length SEQ ID NO: 1 and 2 as a wild-type nucleic acid sequence and the encoded amino acid sequence of the PPO from Alopecurus myosuroides (see Sequence Listing; Table 1; Fig. 1)  Applicant describes a number of variants of SEQ ID NO: 2 that differ from it at one or two positions and confer herbicide tolerance (Tables 3a and 3b; Tables 6a and 6b). 
	Applicant does not describe the genus of nucleic acid molecules as broadly claimed.  The Federal Circuit has clarified the written description requirement. The Court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 48 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The Court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material”. Id. Further, the Court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.” Id.
In the instant case, Applicant described neither a representative number of species nor set forth the required structure-function relationship.  Applicant does not describe the genus of isolated nucleic acids encoding a PPO polypeptide, wherein the polypeptide is any homolog of SEQ ID NO: 2, or wherein the encoding nucleic acid is any homolog of SEQ ID NO: 1.  Applicant does not describe the genus of nucleic acids encoding a PPO having 30% sequence identity to SEQ ID NO: 2, wherein the PPO confers increased herbicide tolerance.  Nor does Applicant describe the genus of any polynucleotide that hybridizes under stringent conditions with any of the nucleic acids recited in parts (a)-(e) of claim 2. 
	The genus of homologs encompassed by the claims is recited solely by its function and is therefore much broader than the genus of the described species.  Similarly, the genus of nucleic acids encoding a protein with at least 30% identity to SEQ ID NO: 2 would encompass a number of species that is infinite in practical term. 
Moreover, part (f) of claim 2 recites the claimed nucleic acid solely by its ability to hybridize under stringent conditions to any of the other nucleic acids recited in the claim (apparently, including any homolog of SEQ ID NO: 1), and to confer “increased herbicide tolerance or resistance.”  Fourgoux-Nicol et al provide evidence that a probe having less than 50% sequence identity to a polynucleotide fragment could hybridize with that polynucleotide under stringent conditions that include three consecutive 30 min washes in 2X, 1X, and 0.1X SSC with 0.1% SDS at 650C. (Plant Mol. Biol. (1999) 40: 857-872; see page 859, left col., 2nd paragraph; page 862, Fig. 2). In view of this evidence, a nucleic acid that has only 50% sequence identity to SEQ ID NO: 1 would be encompassed by the claims.  And since a single nucleotide substitution could translate to a single amino acid substitution, such a nucleic acid would encode a protein with little or no identity to SEQ ID NO: 2. 
Therefore, given the breadth of the genus encompassed by the claims, the single and double mutants of SEQ ID NO: 2, described in Table 3a and the variants set forth in Table 6 are no sufficiently representative.  It is also noted that a definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406. See also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).
In addition to not having described a representative number of species, the specification also fails to provide the structure-function relationship for the claimed genus of nucleic acids.  Setting forth the specific substitutions at relative positions 137, 415, and 438 is not sufficient to set forth said relationship, for the following reasons. First, while claim 3 encompasses up to three substitutions, one at each of said positions, the specification only describes variants with 1-2 substitutions.  Second, while the claims encompass any amino acid substitution at any of said positions, the specification sets forth only a limited number of substitutions at two of the three positions.  
For these reasons, it is unclear whether at the time of filing Applicant was in possession of the invention as broadly claimed.
Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 2-4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousonelos, Stephanie (Masters Thesis, University of Illinois, August 2010). 
Rousonelos discloses that the arginine to leucine substitution at position 98 of the ragweed PPO confers tolerance to PPO inhibitor herbicides (Abstract).  The comparison between Figure 3.4 of Rousonelos and the instant SEQ ID NO: 2 (see instant Fig. 1b) indicates that arginine 98 of the ragweed PPO corresponds to arginine 137 of the instant SEQ ID NO: 2.  Rousonelos discloses that the R98L substitution is naturally occurring in a biotype of ragweed (pg. 66). Rousonelos discloses that position R98 is conserved in various species of plants and discloses alignments of PPX2’s from a number of species (Fig. 3.4 on pg. 90).  Rousonelos discloses seeds of PPO inhibitor resistant ragweed plants (pg. 12 and 29).  Rousonelos further discloses that R98 is not only conserved among multiple species, but functions within the active site of the enzyme (pg. 63).  Rousonelos discloses an expression construct comprising a nucleic acid encoding said mutant PPO (pages 72-73). 
In view of the above claim interpretation, the plants of Rousonelos will inherently comprise a nucleic acid that would read on the nucleic acid of the instant claims 1-3.  The expression construct of Rousonelos will read on the construct and vector of the instant claims 4 and 5.  
With regard to the instant claim 14, Rousonelos discloses herbicide tolerant waterhemp plants comprising said R98L mutant PPO, which plants were treated with a PPO inhibitor herbicide (see, for example, pages 31-32).  Rousonelos also discloses bacterial cells transformed with an expression construct encoding the mutant R98L PPO and growing in the presence of lactofen, a PPO inhibitor (pages iii and 71-73).  Said plants and bacterial cells will read on the composition of the instant claim 14. 
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,392,630. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to an isolated nucleic acid molecule encoding the PPO polypeptide having the amino acid sequence of SEQ ID NO: 2 or any homolog thereof.  The claims are directed to a nucleic acid encoding a PPO polypeptide having at least 30% identity to SEQ ID NO: 2, wherein the polypeptide confers herbicide tolerance; a nucleic acid molecule that hybridizes under stringent conditions with SEQ ID NO: 2 or with any homolog thereof.  The claims are directed to a construct, vector and composition comprising said nucleic acid. 
The claims of the patent are directed to a nucleic acid construct comprising a nucleic acid molecule encoding a PPO polypeptide having 95% or more identity to the amino acid sequence of SEQ ID NO: 2, wherein transgenic expression of said nucleic acid molecule in a plant cell, a plant, or a plant part confers increased herbicide tolerance or resistance, as compared to a corresponding, non-transformed, wild type plant cell, a wild type plant or a part thereof; and a heterologous promoter, wherein the nucleic acid molecule encodes a mutated PPO polypeptide in which the amino acid at or corresponding to position 137 of SEQ ID NO: 2 and/or the amino acid at or corresponding to position 415 of SEQ ID NO: 2, and/or the amino acid at or corresponding to position 438 of SEQ ID NO: 2 is substituted by another amino acid.  The claims are drawn to a vector comprising the nucleic acid construct of claim 2, and plants comprising said nucleic acid construct.  The instant SEQ ID NO: 2 has 100% sequence identity to SEQ ID NO: 2 of the patent (see sequence search results for SEQ ID NO: 2 against the issued patents database). 
Given the overlap in the claimed subject matter, the claims of the patent makes obvious the invention of the instant claims. 

19.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,392,630 in view of Rousonelos (Masters Thesis, University of Illinois, August 2010).
	The claims of the patent do not expressly recite a composition comprising the mutant PPO nucleic acid and a PPO inhibiting herbicide. As discussed in the rejection under 35 U.S.C. 102, above, Rousonelos teaches a composition comprising a PPO inhibiting herbicide and a nucleic acid encoding the R98L PPO, wherein position 98 corresponds to position 137 of the instant SEQ ID NO: 2.  Given the teachings of Rousonelos, it would have been obvious to treat plant cells of the ‘630 patent with a PPO inhibitor thus arriving at the composition that would read on the “combination” of the instant claims 14. 
Conclusion
20.	No claims are allowed. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662